 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of March 22,
2013 by and between HERCULES TECHNOLOGY III, L.P.(“Lender”) and NEURALSTEM,
INC., a Delaware corporation (“Grantor”).

 

RECITALS

 

A.         Lender has agreed to make certain advances of money and to extend
certain financial accommodation to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and between
Lender and Grantor dated of even date herewith (as the same may be amended,
modified or supplemented from time to time, the “Loan Agreement”; capitalized
terms used herein are used as defined in the Loan Agreement).

 

B.         Lender is willing to extend and to continue to extend financial
accommodations to Grantor, but only upon the condition, among others, that
Grantor shall grant to Lender a security interest in certain Copyrights,
Trademarks and Patents to secure the obligations of Grantor under the Loan
Agreement.

 

C.         Pursuant to the terms of the Loan Agreement, Grantor has granted to
Lender a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to and under all of the
Collateral.

 

Now, Therefore, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Secured Obligations, Grantor hereby
represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

As security for the prompt, complete and indefeasible payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Grantor
grants and pledges to Lender a security interest in all of Grantor’s right,
title and interest in, to and under its Intellectual Property (including without
limitation those Copyrights, Patents and Trademarks listed on Exhibits A, B and
C hereto), and including without limitation all proceeds thereof (such as, by
way of example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof (collectively, “Intellectual Property
Collateral”).

 

This security interest is granted in conjunction with the security interest
granted to Lender under the Loan Agreement. The rights and remedies of Lender
with respect to the security interest granted hereby are in addition to those
set forth in the Loan Agreement and the other Loan Documents, and those which
are now or hereafter available to Lender as a matter of law or equity. Each
right, power and remedy of Lender provided for herein or in the Loan Agreement
or any of the Loan Documents, or now or hereafter existing at law or in equity
shall be cumulative and concurrent and shall be in addition to every right,
power or remedy provided for herein and the exercise by Lender of any one or
more of the rights, powers or remedies provided for in this Intellectual
Property Security Agreement, the Loan Agreement or any of the other Loan
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including Lender, of any or
all other rights, powers or remedies.

 

 

 

 

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.
Notwithstanding the foregoing, Grantor makes no representations and warranties
as to its right, title or interest in the Intellectual Property Collateral
except as specifically contained in the Loan Agreement and any of the Loan
Documents.

 

In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

  GRANTOR:     Address of Grantor: Neuralstem, Inc.     9700 Great Seneca
Parkway By:   Rockville, MD 20850             Title:                 LENDER:    
Address of Lender: Hercules Technology III, L.P.,   a Delaware limited
partnership 400 Hamilton Avenue, Suite 310     Palo Alto, CA 94301 By: Hercules
Technology SBIC Attn:  Documentation Department   Management, LLC, its General  
  Partner         By: Hercules Technology Growth     Capital, Inc., its Manager
        By:     Name:     Title:  

 

 

 

 

Exhibit A

 

COPYRIGHTS

 

Description   Registration
Number  

Registration

Date

         

 

NONE

 

 

 

 

Exhibit B

 

PATENTS

 

 

 

 

 

 

 

Exhibit C

 

TRADEMARKS

 

Description   Registration/
Application
Number   Registration/
Application
Date NONE        

 

 

  